Citation Nr: 0422577	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  04-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to March 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in August 2004.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Clarification of issues on appeal

In July 2003, the veteran filed an original claim seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  By rating decision dated in August 2003, the 
RO granted service connection for bilateral hearing loss, 
evaluated as 10 percent disabling.  The RO denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran filed a notice of disagreement in 
December 2003.  A Statement of the Case (SOC) as to the 
issues of entitlement to an increased rating for bilateral 
hearing loss and entitlement to service connection for 
tinnitus was issued by the RO in January 2004.  

In his VA Form 9, received in January 2004, the veteran 
indicated that he was only appealing the denial of service 
connection for tinnitus; however, at a personal hearing 
before a Decision Review Officer in March 2004, the veteran 
provided testimony regarding both issues.  The Board will 
construe the veteran's testimony as a timely filed 
substantive appeal regarding the issue of an increased rating 
for bilateral hearing loss.  See 38 C.F.R. § 20.302 (2003) [a 
substantive appeal must be filed within 60 days from the date 
the RO mails the statement of the case to the appellant or 
within the remainder of the one year period from the date of 
the notification of the determination, whichever period ends 
later].  

The July 2003 RO rating decision, evidently on the RO's own 
initiative, also denied a compensable rating based upon 
multiple noncompensable service-connected disabilities (i.e. 
bilateral hearing loss and inactive tuberculosis).  See 
38 C.F.R. § 3.324 (2003).  The veteran did not appeal that 
determination.

Based on the foregoing procedural history, the Board believes 
that the issues of entitlement to an increased rating for 
bilateral hearing loss and service connection for tinnitus 
are both properly in appellate status.  See38 U.S.C.A. § 7105 
(West 2003); see also 38 C.F.R. § 20.200 (2003) [an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal].


FINDINGS OF FACT

1.  VA examinations in August 2003 and April 2004 show that 
the veteran has level III hearing in the right ear and level 
I hearing in the left ear.  

2.  Competent medical evidence does not reveal that the 
veteran's tinnitus is related to his military service or to 
any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2003).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for 
bilateral hearing loss and service connection for tinnitus.  

In the interest of clarity, the Board will initially address 
a preliminary matter common to both issues on appeal.  The 
issue involving an increased disability rating will then be 
addressed, followed by the issue involving service 
connection.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in the 
claims file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2004 SOC and the April 2004 Supplemental Statement of the 
Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
August 2003.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for increased rating and service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claims. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and also how VA would assist him in 
connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in August 2003).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The August 2003 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the August 4, 2003 letter, page 
3.  The fact that the veteran's claim was then adjudicated in 
the August 2003 rating decision, prior to the expiration of 
the one-year period, does not render the RO's notice invalid 
or inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.  In addition, the 
Board notes that in a statement dated on August 11, 2003, the 
veteran indicated that he had no further medical evidence to 
submit.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records and reports of recent VA examinations, 
which will be described below.  The veteran and his 
representative have not identified any outstanding evidence. 

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified before a Decision Review Officer in March 
2004.  A transcript of that hearing is associated with the 
claims file.  In correspondence dated in August 2003, the 
veteran indicated that he had no further medical evidence to 
submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2002).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in July 2003, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
this case, however, there appears to be no pertinent medical 
evidence until approximately the time of filing of the 
veteran's initial claim of entitlement to service connection.  
The veteran's service medical records are negative for 
hearing loss, and numerous VA post-service physical 
examinations were pertinently negative.  [The veteran was 
service connected for tuberculosis in April 1954, upon his 
separation from service, and he was evaluated for that 
disability many times in the following years.]  

As was noted in the Introduction above, in July 2003, the 
veteran filed an original claim seeking entitlement to 
service connection for bilateral hearing loss.  On VA 
audiological examination in August 2003, the veteran 
described being exposed to loud noise in service while 
driving trucks and tanks.  He indicated that following 
service he worked for many years as a farmer.  Audiometric 
testing revealed pure tone threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
50
55
LEFT
N/A
30
35
50
55

Speech recognition was 78 percent in the right ear and 96 
percent in the left ear.  The diagnosis was mild to moderate 
sensorineural hearing loss.  The examiner opined that given 
the veteran's history of military and occupational noise 
exposure it was as likely as not that at least a portion of 
the veteran's hearing loss may have been precipitated by 
military noise exposure.  

In the August 2003 rating decision, service connection was 
granted for bilateral hearing loss, evaluated as 
noncompensably disabling from July 29, 2003, the date of 
receipt of the veteran's claim.  This appeal followed.  In 
March 2004, the veteran testified regarding problems he had 
with his hearing.  



On VA audiological evaluation in April 2004, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
55
50
55
LEFT
N/A
30
35
50
55

Speech recognition was 82 percent in the right ear and 94 
percent in the left ear.  

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.  

Schedular rating

As noted in the Board's discussion above, hearing loss is 
evaluated by the strict  application of the rating schedule.  
See Lendenmann, supra.  Applying the findings of the August 
2003 and April 2004 VA examinations to the rating criteria 
for hearing impairment, the Board concludes that there is no 
basis for a rating assignment in excess of the currently 
assigned noncompensable evaluation at this time.  Considering 
that the VA examinations show that the veteran's right ear 
manifests average puretone thresholds of 49 dB, and 78 
(August 2003) and 82 (April 2004) percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's right ear hearing loss to be Level III 
impairment.  Regarding the veteran's left ear, the VA 
examinations reflecting an average puretone threshold of 43 
dB, and 96 (August 2003) and 94 (April 2004) percent speech 
discrimination show his hearing loss to be Level I 
impairment.  The veteran's test results clearly fall within 
the parameters for a zero percent rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2003).  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to 
either ear.  Puretone thresholds are 55 dB at 2000 and 4000 
Hertz only in the right ear and at 4000 Hertz only in the 
left ear, so the requirements of subdivision (a) are not 
satisfied.  With respect to subdivision (b), although 
puretone thresholds are at 30 dB at 1000 Hertz in the left 
ear, they are not 70 dB or more at 2000 Hertz.

The Board acknowledges the assertions made by the veteran 
during his March 2004 hearing concerning the problems he is 
having.  The Board has no reason to doubt that the veteran is 
in fact experiencing hearing problems.  However, the Board 
reemphasizes that in regards to hearing loss disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  

In short, for the reasons expressed above, the Board 
concludes that an increased schedular disability rating is 
not warranted for the veteran's service connected hearing 
loss.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, July 29, 2003, has the 
veteran meet or nearly approximated the criteria for a 
compensable disability rating for his bilateral hearing loss.  
As the factual background makes clear, the veteran's hearing 
impairment has never approached that which would allow for 
the assignment to a higher rating.  Indeed, the only 
pertinent evidence of record since July 29, 2003 are the VA 
examination reports.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
hearing loss results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected warrants a 
higher rating.  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his bilateral hearing loss is in 
order because it presents an exceptional or unusual 
disability picture, he may raise this matter with the RO.



2.  Entitlement to service connection for tinnitus.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2003).

Factual background

The veteran's DD 214 reflects that he served on active duty 
from January 1952 to March 1954, including service in Korea.  
The service medical records are negative for complaint or 
treatment for tinnitus.  

As was noted by the Board in connection with its discussion 
of the first issue on appeal, multiple VA examinations, a 
total of thirteen, were conducted between September 1954 to 
December 1969, due to the presence of service-connected 
tuberculosis.  These examinations were completely silent for 
complaint or treatment for tinnitus.  In fact, the veteran 
reported on each examination that he had no trouble with his 
ears.  VA treatment records dated from August 1999 to 
September 2002 are also negative for finding of the 
condition.  The first documented complaint of tinnitus in the 
record is on the veteran's claim for service connection (VA 
Form 21-526) filed in July 2003.  

On VA examination in August 2003, the veteran reported that 
during service he was in the infantry and trained in a tank 
unit.  He described the guns as being directly above his head 
when in the tank and stated that the sounds reverberated in 
the tank.  He was sent to Korea where he was assigned as a 
truck driver and was involved in combat.  Following the 
service, he worked for many years as a farmer.  He described 
his tinnitus as a constant ringing heard in both ears.  He 
believed it had been present for the past 10 years and 
possibly longer.  The diagnosis was subjective tinnitus.  The 
examiner concluded that since the veteran's tinnitus did not 
begin until many years after service it was not likely that 
it was precipitated by military noise exposure, nor was it 
likely to be secondary to hearing loss.  

In March 2004, the veteran testified that he had had constant 
ringing in his ears since service, but that it had gotten 
worse over the last 30-40 years.  He stated that during 
service, he was exposed to loud noises, such as shells 
exploding. After service he worked as a farmer.  See March 
2004 hearing transcript.  

On VA examination in April 2004, the veteran stated that he 
had had tinnitus for at least 25 years.  The VA examiner 
concluded that because the veteran was discharged from the 
military about 60 years ago, and reported his onset of 
tinnitus to be 10 to 25 years ago, it was not likely that the 
veteran's tinnitus was a direct result of his military 
service.  The examiner also stated that tinnitus was not 
secondary to the veteran's hearing loss.  

Analysis

As indicated above, in order for service connection to be 
granted, three elements must be met: (1) current disability, 
(2) in-service incurrence; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, VA 
examinations in August 2003 and April 2004 resulted in a 
diagnosis of tinnitus.  Therefore, Hickson element (1) has 
been met.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, 
the veteran's service medical records are completely negative 
for any record of tinnitus.  To the extent that the veteran 
is now contending that he had tinnitus in service, his 
current contentions are outweighed by the utterly negative 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].

With respect to in-service injury, the injury referred to is 
acoustic trauma.  That is, the veteran in essence contends 
that he was exposed to loud noises in service and that he 
sustained injury thereby, leading to tinnitus.  

The Board declines to equate the exposure of this veteran to 
noise during service  with injury to the ears caused by 
acoustic trauma. Although the veteran, like virtually all 
veterans, was exposed to noise in service, this does not 
automatically mean that there was injury caused thereby. The 
veteran and his representative have not pointed to any such 
statutory or regulatory presumption, and the Board is aware 
of none. Thus, which not necessarily disagreeing that the 
veteran was exposed to noise, the Board rejects the notion 
that acoustic trauma and resulting ear damage should be 
conceded.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the record is devoid 
of any objective evidence of acoustic trauma and/or injury to 
the ears in service.

In essence, the veteran's case rests of his own statements 
that he sustained ear injury in service. The Board has 
considered those statements.  However, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding matter 
such as diagnosis and etiology of disorders and disabilities, 
and his opinion is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."]  In addition, to the 
extent that the veteran is contending that he sustained an 
ear injury in service, his recent statements are outweighed 
by the negative service medical records. See Curry, supra.

The Board additionally notes that despite the veteran's lone 
statement during the August 2003 VA examination, there is no 
indication that he engaged in combat during his period of 
active.  His DD 214 reflects that he was a light truck 
driver.  He did not receive any awards or decorations 
indicative of combat.  The veteran did not contend that he 
engaged in combat during his March 2004 hearing, although he 
did contend that he was exposed to noise caused by artillery 
fire during training.  Based on this evidentiary record, the 
Board finds that the combat presumptions contained in 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not for 
application in this case.  

The Board finds, therefore, that the preponderance of the 
probative evidence does not demonstrate that the onset of 
tinnitus occurred during service, or that injury to the ears 
occurred in service.  Hickson element (2) has therefore not 
been met, and the veteran's service connection claim fails on 
that basis alone.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's tinnitus to his military service.  
Indeed, the only nexus opinion of record is against the 
veteran's claim.  The August 2003 and April 2004 VA examiners 
concluded that the veteran's tinnitus was not likely related 
to his military service.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, it is well established that his lay 
statements are not probative of a nexus between the 
conditions and military service.  See Espiritu, supra.

In summary, Hickson elements (2) and (3) have not been met.  
For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



